Citation Nr: 1124796	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1976 to December 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for residuals of right eye injury.  The Veteran disagreed and perfected his appeal.  


FINDING OF FACT

The Veteran does not have a current right eye disability that is in any way etiologically related to an incident of service, including the claimed in-service injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right eye injury have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the Veteran's status; 
(2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

An April 2007 VCAA notice substantially satisfied the provisions of 38 U.S.C.A. 
§ 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate his claim, the information and evidence that VA would seek to provide, the information and evidence the Veteran was expected to provide, and the information required by Dingess. 

The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that the VA acquired the Veteran's VA and service treatment records to assist the Veteran with his claim.  The RO requested and obtained records pertaining to the Veteran's National Guard service and the RO requested any line-of-duty (LOD) determination regarding the claimed right eye injury.  The RO was informed that no such document was available.  Identified private treatment records were obtained, and the Veteran submitted additional private treatment records. 

Finally, the Board is cognizant that the Veteran has not been afforded a VA examination with an etiology opinion.  In this regard, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

As will be discussed below, there is a complete dearth of competent and credible evidence of record linking any current residuals of right eye injury, identified as a gunshot wound, to an incident of service.  The medical evidence does not support this conclusion, and, for the described reasons, the lay evidence of record has no probative value.  There is absolutely no reasonable possibility that a VA examination would result in findings, or an opinion, providing support to the Veteran's claim, given the evidence currently of record.  As such, a VA examination is not "necessary" in this case, and no further development is required to obtain additional etiology information.  Id.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Residuals of Right Eye Injury

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that the blindness in his right eye was the result of a gunshot wound injury that incurred in service.  

In this case, the service treatment records reflect that, despite very regular visits to service medical personnel, the Veteran did not complain about any aspect of his right eye, nor was there any assessment of any injury to his right eye or any treatment provided.  The September 1980 Report of Physical Examination for purposes of separation found his eyes clinically normal and included the notation of his right eye having 20/20 vision.  The section for defects included the separation examiner's notation that the Veteran had complained about his left shoulder and left knee.  The September 1980 Report of Medical History has a positive response by the category of vision in both eyes and also bears a negative response to the inquiry about eye trouble.  The Veteran also indicated he considered his health to be "not too[sic] good because of knee problems and shoulder problems."  In January 1981 the Veteran enlisted in the state Army National Guard.  The January 1981 Report of Medical History included his assessment of his health as now being "good."  He again indicated he had vision in both eyes and denied eye trouble.  The Veteran's NGB Form 22 is of record and it indicated that, while he enlisted for two years, he was separated in August 1982 for continuous and willful absence from military duty.  Indeed, in a November 1982 statement, the Veteran informed the RO that he was no longer in the National Guard and that the last day he was a member of the Guard was in June 1981. 

After a review of all the evidence of record, the Board finds that the Veteran did not experience a right eye injury in service or any chronic right eye symptoms in service.  The September 1980 separation physical examination found the eyes, both left and right, clinically normal, and that the Veteran complained about other joints, but not his eyes.  As well, the January 1981 enlistment Report of Report of Medical History indicated that the Veteran had vision in both eyes and that the Veteran denied having any eye trouble.  Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience a right eye injury or disease in service, including no chronic symptoms of a right eye disorder in service.  

Throughout the record, the onset dates for the Veteran's right eye injury vary.  On his claim dated March 2007, the Veteran stated that the date of injury was October 31, 1980.  On his August 2007 Notice of Disagreement statement, the Veteran now stated the date of injury was October 1982, ostensibly while he was a member of the National Guard.  A January 1998 private treatment report referred to the Veteran's history of having receiving a gunshot wound to the head, which resulted in blindness to his right eye, occurring in 1982.  Another private treatment report dated December 1999 dated the gunshot wound to the face as having occurred in 1981, while yet another private treatment report dated February 2001 gave the Veteran's medical history and dated the gunshot wound to the right eye as having occurred in 1982.  The Veteran's private eye physician, Dr. S., submitted a statement, dated February 2007, that referred only generally to the Veteran having no light perception in his right eye since the "1980's" and that he first saw the Veteran in 1982.  Treatment reports from Dr. S include references to the Veteran having no light perception in his right eye in November 1982.

The weight of the evidence weighs against the gunshot wound to the right eye having any relationship to the Veteran's service, because the Board finds that the Veteran's statements claiming his gunshot wound to the right eye had occurred while he was in service are contradicted by objective documents.  Therefore, these statements are not credible or probative.  Again, the Report of Physical Examination dated September 1980 found both eyes clinically normal.  The Veteran's January 1981 enlistment Report of Medical History on which he denied any "eye trouble" can only be understood to mean he had not been shot in the head in the intervening few months.  Therefore, the assertion his injury occurred in October 1980 (while he remained on active duty) is not credible.  As well, the Veteran submitted his original claim seeking entitlement to service connection only for his left shoulder and his left knee disorders, in July 1982.  Accompanying his claim were statements, dated in August 1981, by his mother and then wife describing the difficulties the Veteran experienced because of his left shoulder and knee.  Not one of these supporting statements mentions that the Veteran was blind in his right eye.  In September 1982, the Veteran was afforded a VA general medical examination.  His right eye was found to have 20/20 vision and the examiner noted that there were no general medical complaints.  The first reference in the record to the Veteran being blind in his right eye came in a January 1984 VA Form 22-8873, in which he reported he was blind in his right eye, with a bullet lodged in his head, as he requested adjustments to his educational benefits.  In an August 1984 VA general medical examination, regarding a pending claim seeking an increased rating for his service connected disabilities, the examiner noted he was blind in his right eye. 

That the Veteran maintained nearly yearly correspondence with the RO regarding a variety of topics throughout the 1980's and yet did not file any claim seeking entitlement to service connection for his right eye is further evidence that this post-service right eye injury had no relationship to his service, active or Guard.  The Veteran had demonstrated by his behavior of submitting a claim in July 1982, seeking entitlement to service connection for his left shoulder and left knee disorders, that he had knowledge of benefits available through VA for claims for injuries or diseases incurred while in service.  As well, the Board observes that in no statement did the Veteran name any service hospital where he was provided treatment or did the Veteran report he was training for the Guard when the injury occurred, or even how the injury occurred.  While the Veteran's original Guard enlistment was for two years, from January 1981 to December 1982, both the NGB Form 22 (which stated the Veteran was separated in August 1982) and the Veteran's own statement (dated in November 1982) to the RO that he was last a member of the Guard in June 1981 establish that by October 1982, the Veteran was not in the Guard in any capacity.  Therefore, the statement reporting a date of injury of October 1982 while a member of the National Guard is also not credible.  

Current private treatment reports of record note that the Veteran is blind in the right eye, as does a 2001 VA treatment report, but that the Veteran has a current right eye disorder is not in dispute.  What is missing from this claim, and what has caused this claim to fail, is that there is no nexus to service.  The Veteran's statements alleging in service injury and continuous symptoms have been found to be not credible and of no probative value, as they are contradicted by objective documents of record.  No private treatment report or VA treatment report contains any statement by any medical practitioner indicating that the Veteran's right eye disorder has any relationship to his service.  While the Veteran submitted the February 2007 statement by Dr. S. as evidence that the right eye blindness was related to his service, as indicated above, this letter only stated that Dr. S. began treating the Veteran in 1982 and that his right eye had been injured in the 1980's.  This statement by Dr. S does not add evidence in support of the Veteran's claim, but is redundant to evidence already of record.  

Therefore, the Board also finds that the Veteran did not experience a right eye injury in service, continuous symptoms of right eye injury or a right eye disorder in service and that the Veteran did not experience continuous symptoms of a right eye disorder after service separation in December 1980.  In addition to the negative clinical findings for any eye disorder at the service separation examination, the evidence shows no complaints, findings, diagnosis, or treatment for a right eye disorder in the months and years following service separation until some date in 1982.  The absence of competent and credible evidence in this case has led the Board to conclude that a VA examination is not "necessary" in this case, as there exists no reasonable possibility that an examination could result in findings supporting the Veteran's contentions.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of right eye injury.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of right eye injury is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


